Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 1 of 50




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al., on behalf of themselves and all others
   similarly situated,

          Plaintiffs,

   v.

   DENVER, COLORADO, 1 et al.,

          Defendants.


           ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED HEARING


          This civil rights dispute is before the Court on Plaintiffs’ Motion for Preliminary

   Injunction and Expedited Hearing (“PI Motion”). 2 (ECF No. 47). The Denver

   Defendants 3 and Governor Jared Polis (the “Governor”) (jointly, “Defendants”) filed


   1
    Plaintiffs have incorrectly designated “The City and County of Denver, Colorado” as “Denver,
   Colorado.” (ECF No. 60 at 1 n.1.)
   2
    Plaintiffs include: Denver Homeless Out Loud; Charles Davis; Michael Lamb; Sharron Meitzen;
   Rick Meitzen, Jr.; Tomasa Dogtrail; Steve Olsen; Gregory Costigan; Sean Martinez; Lisa
   Masaro; and Nathaniel Warner. (ECF No. 46.)
   3
     The Denver Defendants include: The City and County of Denver, Colorado; Mayor Michael
   Hancock, in his individual capacity; Bob McDonald, in his individual capacity; Murphy Robinson,
   in his individual and official capacities; Kristin Bronson, in her individual and official capacities;
   Lieutenant Mike Cody, in his individual capacity; Sergeant Anthony Martinez, in his individual
   capacity; Sergeant Brian Conover, in his individual capacity; Corporal Mark Moore, in his
   individual capacity; Officer Thanarat Phuvhapaisalkij, in his individual capacity; Officer Rop
   Monthathong, in his individual capacity; Officer Chris Randall, in his individual capacity; Officer
   David Hunter, in his individual capacity; Officer Toby Wilson, in his individual capacity; Officer
   Jon Udland, in his individual capacity; Officer David Martinez, in his individual capacity; Officer
   Wallace Sam, in his individual capacity; Officer James Harvey, in his individual capacity; Officer
                                                     1
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 2 of 50




   responses. (ECF Nos. 67, 68.) Plaintiffs filed a reply. (ECF No. 77.) On December 15

   and 16, 2020, and January 11, 2021, the Court held an evidentiary hearing on the PI

   Motion (“Evidentiary Hearing”), the record of which is incorporated herein. 4 (ECF Nos.

   125, 128, 143.) For the following reasons, the PI Motion is granted in part and denied in

   part.

                       I. BACKGROUND AND PROCEDURAL HISTORY

   A.      Background 5

           On October 5, 2020, Plaintiffs Denver Homeless Out Loud (“DHOL”) and several

   people experiencing homelessness filed a putative class action against the City and

   County of Denver (“Denver” or “the City”) and several of its officials (including Mayor

   Michael Hancock; Executive Director of Denver’s Department of Public Health and

   Environment (“DDPHE”) Bob McDonald; Executive Director of Denver’s Department of

   Safety Murphy Robinson; and City Attorney for Denver Kristin Bronson), the Governor,

   Environmental Hazmat Services (“EHS”), which is an environmental services company,

   numerous Denver Police Department (“DPD”) and Colorado State Patrol (“CSP”) law

   Darren Ulrich, in his individual capacity; Officer Mallory Lutkin, in her individual capacity;
   Corporal Andrew Gasparovic, in his individual capacity; John & Jane Boes 1-75; John & Jane
   Does 1-75; John & Jane Foes 1-75; John & Jane Joes 1-75; and John & Jane Moes 1-75. (ECF
   No. 46.)
          The caption lists Officer Wallace Sam as a defendant, but paragraph 44 names Sam
   Wallace; according to Plaintiffs’ Second Status Report, the defendant’s correct name is
   “Wallace Sam.” (Id. ¶ 44; ECF No. 42.) Plaintiffs name Defendant R. Manazanares as a
   defendant in paragraph 40, but his name is not in the caption. (ECF No. 46 ¶ 40.)
   4
    As of the date of this Order, the parties have not requested an official copy of the Evidentiary
   Hearing transcript. Thus, in this Order, the Court will cite the three volumes of the Preliminary
   Transcript prepared by the court reporter.
   5
    The Court draws the Background predominantly from the Complaint (ECF No. 46) and the
   parties’ briefs and exhibits attached thereto (ECF Nos. 47, 67, 68, and 77).

                                                   2
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 3 of 50




   enforcement officers, and hundreds of John and Jane Does. (ECF No. 1.) Plaintiffs

   later filed an amended Class Action Complaint (the “Complaint”), alleging numerous

   federal and state constitutional violations, breach of contract, and other common law

   and statutory claims. 6 (ECF No. 46.) This is currently the operative complaint in this

   action.

             In the Complaint, Plaintiffs allege that Defendants have swept numerous

   homeless encampments around Denver with either no or insufficient notice, and have

   seized or disposed of homeless individuals’ property without due process. (Id. ¶¶ 1–3.)

   Plaintiffs further contend Defendants have political motives for providing insufficient

   notice, including not wanting to alert those who might want to protest the sweeps. (ECF

   No. 46 ¶¶ 1 n.1, 4, 200; ECF No. 47 at 22, 36.) While Plaintiffs complain that

   Defendants have made at least eleven sweeps during the pandemic (see ECF No. 47 at

   24), they focus on three: the July 29, 2020 sweep of Lincoln Park—property of the State

   of Colorado (id. at 17–22), the August 5, 2020 sweep near Morey Middle School

   (“Morey”) (id. at 23–24), and the September 15, 2020 sweep near the South Platte River


   6
     The claims alleged are: (1) 42 U.S.C. § 1983 - Fourth Amendment violation - unlawful seizure
   (against Defendants); (2) § 1983 - Fourteenth Amendment violation - unlawful taking (against
   Defendants); (3) § 1983 - Fourteenth Amendment violation - deprivation of property without due
   process (against Defendants); (4) § 1983 - Fourteenth Amendment violation - danger creation
   (against Defendants); (5) [Plaintiffs did not include a Fifth Claim]; (6) § 1983 - Fourteenth
   Amendment violation - D.R.M.C. § 49-246 (Encumbrance Removal Ordinance) void-for-
   vagueness (against Denver); (7) Colo. Rev. Stat. § 13-21-131, Colo. Con. Art. II, § 7 - unlawful
   seizure (against Defendants); (8) Colo. Rev. Stat. § 13-21-131, Colo. Con. Art. II, § 15 - unlawful
   taking (against Defendants); (9) Colo. Rev. Stat. § 13-21-131, Colo. Con. Art. II, § 25 - due
   process (against Defendants); (10) Colo. Rev. Stat. § 13-21-131, Colo. Con. Art. II, § 25 -
   danger creation (against Defendants); (11) Colo. Rev. Stat. § 13-21-131, Colo. Con. Art. II, § 3 -
   right to use public streets and facilities (against Defendants); (12) Colo. Rev. Stat. § 13-21-131,
   Colo. Con. Art. II, §§ 3, 25 - equal protection (against Defendants); (13) breach of contract
   (against Denver and Hancock); (14) conversion (against EHS and John & Jane Loes 1–75); and
   (15) trespass to chattels (against EHS and John & Jane Loes 1–75). (ECF No. 46.)
                                                   3
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 4 of 50




   (“South Platte”) (ECF No. 77 at 5). All three of these encampment sites are located

   within the City and County of Denver.

         According to Plaintiffs, the COVID-19 pandemic has exacerbated the detrimental

   effects of the sweeps and endangered the lives of these displaced individuals. Instead

   of living in encampments, Plaintiffs allege the sweeps have forced many people

   experiencing homelessness to live into congregate shelters which, Plaintiffs contend,

   according to the Centers for Disease Control and Prevention (“CDC”) guidance (see

   ECF No. 67-2), may increase the risk of contracting COVID-19 for people experiencing

   homelessness and the community. (ECF No. 46 ¶ 7.)

         Defendants point out that camping bans and encumbrance ordinances were not

   regularly enforced early in the pandemic. (ECF No. 67 at 4; ECF No. 68 at 6.)

   However, as encampments grew, living conditions deteriorated, and significant health

   concerns arose. (ECF No. 67 at 4). In Lincoln Park, members of that encampment

   dismantled security cameras, street lighting, and the sprinkler system. (Id.)

   Considerable amounts of food waste, trash, human waste, and used needles

   accumulated. (Id.) A pre-existing rat infestation became the worst rodent infestation in

   Denver’s recent history, and there was wide-spread and open use and trade of drugs,

   and increasing incidents of violence. (Id.) On July 22, 2020, the DDPHE conducted

   voluntary COVID-19 testing and found a 2% positivity rate. (ECF No. 68 at 9; ECF No.

   68-1 ¶ 28.) On July 23, 2020, one person was killed, and two others were seriously

   wounded in a shooting in Lincoln Park. (ECF No. 67 at 4.) Twice, Denver Parks &

   Recreation (“DPR”) Park Rangers observed someone shooting a handgun in the air


                                               4
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 5 of 50




   from within Lincoln Park. (ECF No. 68-13 ¶ 5.) There was also a homicide in or very

   near the South Platte encampment. (Tr. III at 25:25–26:5.)

         The Denver Defendants state that they tried to strike a reasonable balance

   between being sensitive to the people experiencing homelessness in the encampments

   and the need to remediate the significant public health and safety risks. (ECF No. 68 at

   9.) Beginning in mid to late March 2020, the DPD Homeless Outreach Team (“HOT”)

   advised homeless individuals living in encampments about social distancing and

   symptom monitoring. (ECF No. 68-9 ¶ 2.) But as Sergeant Brian Conover, supervisor

   of DPD’s HOT, describes, “people in the encampments did not listen, failing to socially

   distance or follow other COVID guidelines, including having their tents in very [close]

   proximity.” (Id.) Thus, on July 27, 2020, Park Rangers, Denver Department of Housing

   Stability (“HOST”) employees, and other outreach workers began to advise homeless

   individuals in the Lincoln Park encampment that a temporary closure of the location was

   imminent and offer connections to services, storage, shelter, and transportation. (ECF

   No. 68 at 9; ECF No. 68-9 ¶ 5.)

         Plaintiffs state there was no advance written notice of the sweep. On the

   morning of the sweep, DDPHE posted a written area restriction notice stating Lincoln

   Park was being closed immediately due to a public health and safety emergency;

   significantly, however, the notice did not identify or describe the emergency, or provide

   clarity whether the emergency related to public health and safety. (ECF No. 47 at 18–

   19; ECF No. 14-4 ¶¶ 27–45.) The Denver Defendants state they stored three bins of

   unattended possessions. (Id.) By contrast, Terese Howard, lead organizer and founder


                                               5
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 6 of 50




   of DHOL, states she observed no efforts to offer to store property and no effort to

   identify property with apparent value. (ECF No. 14-4 ¶ 42.)

          At the Morey encampment, conditions deteriorated like those in Lincoln Park.

   (ECF No. 68 at 10.) On July 14, 2020, DDPHE tested 125 individuals and five

   individuals tested positive for COVID-19—a 4% positivity rate. (ECF No. 68-1 ¶ 29.) In

   early August, conditions had deteriorated further, and additional concerns arose

   because Morey teachers and students planned to return for registration on August 6

   and 7, 2020. (ECF No. 68 at 10.) The Denver Defendants state that, as in Lincoln

   Park, similar teams were sent onsite more than a week in advance to notify members of

   the encampment of the impending closure of the encampment and offer services. (Id.

   at 11; ECF No. 68-9 ¶ 5.) In the August 5, 2020 Morey sweep, hundreds of needles

   were collected, over ten tons of waste were removed, and Denver Department of

   Transportation and Infrastructure (“DOTI”) stored items for eight individuals. (ECF No.

   68 at 11.) In addition to outbreaks of COVID-19, there have been multiple outbreaks of

   contagious diseases at the encampments in question, such as trench fever, hepatitis A,

   and shigellosis. (Id.)

   B.     Procedural History

          The PI Motion does not encompass all of the claims asserted in the Complaint.

   (ECF No. 47.) At issue in the PI Motion are Plaintiffs’ claims under Monell v.

   Department of Social Services, 436 U.S. 658 (1978), under the Fourteenth Amendment

   (substantive and procedural due process), under the Fourth Amendment, and for

   breach of contract. (ECF No. 58 at 6.) An in-person Evidentiary Hearing on the PI


                                               6
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 7 of 50




   Motion took place over three full days, December 15 and 16, 2020, and concluding on

   January 11, 2021. (ECF Nos. 125, 128, 143.)

          At the Evidentiary Hearing, the Court heard testimony from numerous witnesses.

   For Plaintiffs, the following individuals testified: Alexandra Binder (a reporter for

   independent news outlet Unicorn Riot); Jacob Wessley (expert witness on the issue of

   outreach to the homeless population and Director of Outreach at Colorado Coalition for

   the Homeless); Marisa Westbrook (expert witness in housing and its impact on health);

   Dr. Kathleen Van Voorhis (Director of Interfaith Alliance in Colorado); Candi CdeBaca

   (Denver City Council District 9 Representative); Steve Olsen (a homeless individual who

   lived near the South Platte River); Dr. Greg Whitman (expert witness in managing

   pandemics); Michael Lamb (a homeless individual who used to live in Lincoln Park); and

   Dr. Jamie Sorensen (expert witness in street psychiatry).

          The Denver Defendants’ witnesses included: Charlotte Pitt (Manager in the

   Division of Solid Waste Management, part of DOTI); Danica Lee (Denver’s Director of

   Public Health Investigations Division, part of DDPHE); Dr. Bill Burman (Chief Medical

   Officer of the City and County of Denver, and Director of Denver Public Health); Bob

   McDonald (Executive Director of DDPHE); Eliza Hunholz (Assistant Director of Park

   Ranger Program for DPR); and Sergeant Brian Conover (supervisor of DPD’s HOT).

   The Governor called Major Steve Garcia of the Colorado State Patrol.

          Plaintiffs called two rebuttal witnesses: Marcos Sepulveda (a homeless individual

   who lived on property owned at least in part by the Colorado Department of




                                                 7
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 8 of 50




   Transportation), and Tiley English (a homeless individual who was sleeping near

   Councilperson CdeBaca’s office on August 19, 2020).

           In ruling on the PI Motion, the Court has carefully considered all of these

   witnesses’ testimony, in addition to the numerous exhibits admitted into evidence by all

   the parties, as well as supporting declarations and other documents.

                                  II. REQUESTED INJUNCTION

           In the PI Motion, Plaintiffs ask that this Court:

       •   Enjoin Defendants from conducting sweeps, or other displacement of
           encampments of homeless individuals (whether those displacements are carried
           out through the enforcement of a public health order, the Camping Ban,[ 7] the
           Encumbrance Removal Ordinance,[ 8] or any other law), at least until public
           health authorities have determined that the COVID-19 pandemic is over;[ 9]


   7
     The Camping Ban prohibits unauthorized camping on public or private property. See D.R.M.C.
   § 38-86.2. Relevant here, “It shall be unlawful for any person to camp upon any public property
   except in any location where camping has been expressly allowed by the officer or agency
   having the control, management, and supervision of the public property in question.” Id. § 38-
   86.2(b). The law also describes requirements of law enforcement officers and defines relevant
   terms like “camp,” “designated human service outreach worker,” and “public property.” Id. § 38-
   86.2(d).
           Similarly, the Colorado Department of Personnel Administration (“DPA”) promulgates
   rules prohibiting camping in Lincoln Park. (See Colo. Rev. Stat. § 18-9-117 (describing unlawful
   conduct on public property, including camping); ECF No. 67-1; see also 1 CCR 103-3:4.0
   (providing for permitting of events in Lincoln Park and banning camping in Lincoln Park).)
   8
     The Encumbrance Removal Ordinance provides that “The manager of transportation and
   infrastructure or the manager’s designee . . . is authorized to remove or to order the removal of
   any article, vehicle or thing whatsoever encumbering any street, alley, sidewalk, parkway or
   other public way or place . . . . The manager may prescribe appropriate methods, specifications,
   placement and materials for encumbrances in the public right-of-way.” D.R.M.C. § 49-246.
           Although this Ordinance is not at issue in the PI Motion, in the Complaint, Plaintiffs
   challenge its constitutionality and claim it is void-for-vagueness.
   9
    At the Evidentiary Hearing, Plaintiffs represented that the end of the pandemic is defined as
   “when the state of emergency ends in the State of Colorado as issued by Governor Polis.”
   (Tr. III at 228:3–9.)

                                                   8
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 9 of 50




        •   Require Defendants [to] provide restrooms, sanitation services (including trash
            services), and personal hygiene facilities (including handwashing stations) to
            Plaintiffs;

        •   Enjoin Defendants from conducting sweeps without at least seven-days written
            notice;

        •   Enjoin Defendants from discarding and/or destroying Plaintiffs’ unabandoned
            property; and

        •   Enjoin Defendants from violating the terms of the Lyall v. Denver settlement
            agreement [(“Lyall Settlement”)].[ 10]

   (ECF No. 47 at 4.)
                                       III. LEGAL STANDARD 11

            To obtain a preliminary injunction, Plaintiffs, as the moving parties, must

   establish that

                    (1) a substantial likelihood that the movant eventually will
                    prevail on the merits; (2) that the movant will suffer
                    irreparable injury unless the injunction issues; (3) that the
                    threatened injury to the movant outweighs whatever damage
                    the proposed injunction may cause the opposing party; and

   10
     Unhelpfully, Plaintiffs do not clarify what relief they request from which particular Defendants;
   instead, they broadly request relief as to all Defendants.
             Plaintiffs seek a preliminary injunction against the Governor in his official capacity only.
   (Tr. III at 238:24–239:7.)
             The Governor separately argues that Plaintiffs’ requested injunction is not sufficiently
   specific regarding the relief sought from particular Defendants. (ECF No. 67 at 6, 7, 19.) For
   instance, the State of Colorado was not a party to the Lyall Settlement, so the Court clearly
   cannot enjoin the Governor from violating it.
   11
     In the PI Motion, Plaintiffs attempt to invoke the sliding-scale rule that “where the moving
   party has established that the three ‘harm’ factors tip decidedly in its favor, the probability of
   success requirement’ is relaxed.” (ECF No. 47 at 25 (citing Star Fuel Marts, LLC v. Sam’s East,
   Inc., 362 F.3d 639, 652–53 (10th Cir. 2004).) However, the Tenth Circuit abrogated this
   standard in 2016, announcing that “any modified test which relaxes one of the prongs for
   preliminary relief and thus deviates from the standard test is impermissible.” Diné Citizens
   Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1282 (10th Cir. 2016). Thus,
   Plaintiffs must make a strong showing on the likelihood of success on the merits requirement.
                                                     9
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 10 of 50




                   (4) that the injunction, if issued, would not be adverse to the
                   public interest.”

    NRC Broad. Inc. v. Cool Radio, LLC, 2009 WL 2965279, at *1 (D. Colo. Sept. 14, 2009).

    “As a preliminary injunction is an extraordinary remedy, the right to relief must be clear

    and unequivocal.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). The

    balance of the harms and public interest factors merge when the government is a party.

    See Nken v. Holder, 556 U.S. 418, 435 (2009).

           The Tenth Circuit applies a heightened standard for “[d]isfavored preliminary

    injunctions,” which do not

                   merely preserve the parties’ relative positions pending trial.
                   Instead, a disfavored injunction may exhibit any of three
                   characteristics: (1) it mandates action (rather than prohibiting
                   it), (2) it changes the status quo, or (3) it grants all the relief
                   that the moving party could expect from a trial win. To get a
                   disfavored injunction, the moving party faces a heavier
                   burden on the likelihood-of-success-on-the-merits and the
                   balance-of-harms factors: She must make a strong showing
                   that these tilt in her favor.

    Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

    (citations and internal quotation marks omitted).

           Because Plaintiffs’ request a preliminary injunction that mandates action and

    changes the status quo, the Court finds that the heightened standard applies here. 12


    12
       At the Evidentiary Hearing, Plaintiffs asked the Court to examine the third footnote of Free the
    Nipple, arguing that it supports the proposition that the Court should not apply the heightened
    standard for disfavored injunctions here. (Tr. III at 244:15–245:13). By contrast, Defendants
    argue the heightened standard applies. (Tr. III at 216:13–22).
             Nonetheless, Plaintiffs did not fully or clearly articulate at the Evidentiary Hearing or in
    their briefing why the heightened standard does not apply; as Plaintiffs request a preliminary
    injunction that seeks to alter the status quo and requires action, the Court concludes that the
    heightened standard applies.

                                                     10
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 11 of 50




                                           IV. ANALYSIS

    A.     The Denver Defendants

           1.     Substantial Likelihood of Success on the Merits of Plaintiffs’ Claims

                  a.      Fourteenth Amendment - Procedural Due Process 13

           Among other things, the Fourteenth Amendment protects property: “No state

    shall . . . deprive any person of life, liberty, or property without due process of law.” U.S.

    Const. amend. XIV, § 1. More particularly, under the doctrine known as “procedural due

    process,” a court must ask two questions: first, “whether there exists a liberty or

    property interest which has been interfered with by the State”; and second, “whether the

    procedures attendant upon that deprivation were constitutionally sufficient.” Ky. Dep’t of

    Corr. v. Thompson, 490 U.S. 454, 460 (1989). Here, the existence of a property interest

    is not in question because Defendants do not challenge Plaintiffs’ argument that they

    have a property interest in the sorts of items they fear will be seized in future sweeps.

    (ECF No. 67 at 17; ECF No. 68 at 21.)

           As to the second question, individuals generally must receive, at a minimum,

    “notice and an opportunity to be heard before the Government deprives them of

    property.” Lyall v. City of Denver, 2018 WL 1470197, at *14 (D. Colo. Mar. 26, 2018)

    13
      The parties dispute how closely intertwined the Fourth Amendment and procedural due
    process claims are. Plaintiffs argue that even if the Court finds the seizures of property were
    reasonable under the Fourth Amendment, Plaintiffs are still entitled to due process protections
    before the seizure of their property. (ECF No. 47 at 34 n.69.)
            On the other hand, Defendants argue that without an unreasonable seizure under the
    Fourth Amendment, there can be no due process violation under the Fourteenth Amendment.
    (ECF No. 68 at 20.) Thus, according to Defendants, unless Plaintiffs show Defendants’ actions
    were unreasonable under the Fourth Amendment, the Court need not address the procedural
    due process allegations. (Id.)
            Because the Court is not making a conclusive finding regarding the ultimate outcome of
    any particular claim at this stage of the litigation, it will not resolve this issue now.
                                                  11
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 12 of 50




    (citing United States v. James Daniel Good Real Prop., 510 U.S. 43, 48 (1993)). The

    general rule may be disregarded in “extraordinary situations where some valid

    governmental interest is at stake that justifies postponing the hearing until after the

    event.” Id. (citation omitted). Either way, the Court must consider the following factors

    to determine whether the government’s procedures provided the individual with due

    process:

       •   the interests of the individual in retaining their property and the injury threatened
           by the official action;

       •   the risk of error through the procedures used and probable value, if any, of
           additional or substitute procedural safeguards; and

       •   the costs and administrative burden of the additional process, and the interests of
           the government in efficient adjudication.

    Id. (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).

           Plaintiffs contend that when the Denver Defendants seized their property they

    violated Plaintiffs’ procedural due process rights in three ways:

                  (1) Defendants provided no (or deficient) notice prior to
                  seizing their property, (2) Defendants summarily discarded
                  (and destroyed) Plaintiffs’ property without any process for
                  challenging the destruction, and (3) post-deprivation,
                  Defendants did not provide an adequate process for
                  Plaintiffs to challenge the seizure of their property or retrieve
                  their property.

    (ECF No. 47 at 35.) Plaintiffs argue that Defendants’ underlying basis for the lack of

    notice was that people might come to the encampments and protest; Plaintiffs reject this

    as a valid rationale for Defendants’ actions. Plaintiffs contend that public scrutiny and

    the threat of First Amendment activity is not a reasonable basis for failing to adequately

    provide advance notice. (ECF No. 77 at 17.)

                                                 12
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 13 of 50




           The Denver Defendants dispute the lack of sufficiency of the notice provided,

    pointing out that in connection with the sweeps at Lincoln Park and Morey, Park

    Rangers warned homeless individuals of the impending sweeps and need to move.

    (ECF No. 68 at 22; ECF No. 68-1 ¶¶ 32–33; ECF No. 68-13 ¶¶ 6–10.) Notices of the

    area restrictions were posted the morning of the sweeps, individuals were told they had

    to leave, and no one was rushed or intentionally denied re-entry to the area to collect

    personal property. (ECF No. 68-1 ¶¶ 26, 32–33; see also ECF No. 68-12 video exhibits

    6, 9, 13, 14.) The Denver Defendants state that all non-hazardous, unattended

    personal belongings were stored, and to the extent they were inadvertently disposed of,

    property owners can file an on-line claim for reimbursement with Denver. 14 (ECF No.

    68-10 ¶¶ 3, 9–10.)

           The Court addresses the three prongs of the Mathews test in turn. First,

    Defendants do not dispute that Plaintiffs have a possessory interest in their personal

    property which is located at encampments. (ECF No. 67 at 17 (adopting the Denver

    Defendants’ Fourth Amendment arguments); ECF No. 68 at 21 (“Denver does not

    challenge Plaintiffs’ asserted interest in their personal property, other than trash and

    hazardous materials, located at unauthorized homeless encampments.”).) As other

    courts have found, “[t]ents and non-contaminated blankets are necessary to protect

    individuals from rain and extreme weather.” Mitchell v. City of Los Angeles, 2016 WL

    11519288, at *5 (C.D. Cal. Apr. 13, 2016).



    14
       According to Denver, reimbursement claims may be filed at
    https://www.denvergov.org/content/denvergov/en/city-attorneys-office/file-a-claim.html. (ECF
    No. 68 at 22 n.4.)
                                                  13
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 14 of 50




           Second, Plaintiffs’ declarations and the Evidentiary Hearing testimony establish

    that there is a significant risk that the Denver Defendants will erroneously deprive

    Plaintiffs of their property through their actions. While the risk of erroneous deprivation

    exists within the context of large scale-encumbrance removals, for which DOTI provides

    seven days’ notice, the risk is particularly pronounced in the context of the temporary

    area restrictions, for which DDPHE only provided written notice on the morning of the

    sweeps.

           Specifically, the evidence shows that for the Lincoln Park, Morey, and South

    Platte temporary area restrictions, Plaintiffs only received notice of the sweeps early on

    the morning they occurred. Michael Lamb, a homeless individual living at the Lincoln

    Park encampment, testified that he received no notice that a sweep was happening.

    (ECF No. 77-13 ¶ 4.) On July 29, 2020, he woke up and saw Denver officials and trash

    trucks—the first notice he received that the area would be swept. (Id.) Similarly, Steve

    Olsen, a homeless individual living at the South Platte encampment, testified that before

    the day of the sweep, he “didn’t know a thing about it.”15 (Tr. I. at 225:22–25; ECF No.

    77-3 ¶ 3.) The Denver Defendants disposed of his unabandoned, uncontaminated

    property in the sweep. (ECF No. 77-3 ¶¶ 6–9.) Regarding Morey, Pitt testified that

    while DOTI had planned to give seven days’ notice there, the health department

    deemed there were health and safety risks that required cleaning it sooner. (Tr. II at

    45:19–21; see also Tr. II at 64:3–17.)




    15
      Olsen testified that there were notices posted on RVs at the encampment, but no one spoke
    to anyone who had tents at the encampment. (Tr. I at 225:25–226:6.)
                                                 14
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 15 of 50




           Defendants’ procedures for providing notice of a DDPHE area restriction did not

    afford homeless individuals sufficient time to remove their property from designated

    areas such that they might avoid seizure. With such limited notice as was provided for

    the DDPHE area restrictions—which for the Plaintiffs who testified amounted to

    effectively no notice whatsoever—Plaintiffs had little time to collect and remove their

    belongings prior to the commencement of the sweeps. For homeless individuals like

    Lamb, even if they are present during a sweep, they may not be able to move all of their

    property quickly enough to avoid seizure. Lamb gathered a small amount of his

    belongings, moved them a few blocks away, but by the time he was able to return to

    Lincoln Park, it was enclosed by the six-foot high fence, and Defendants refused to let

    him reenter. He “watched from behind the fence as Denver officials took [his] property .

    . . threw it into a trash truck, and destroyed it.” (ECF No. 77-13 ¶¶ 6–9.) Homeless

    individuals who are not physically present at an encampment during an area restriction,

    like Olsen, risk having all of their property seized. (See ECF No. 77-3 ¶ 6.)

           Moreover, Defendants’ current procedures do not appear to afford homeless

    individuals a meaningful way to recover confiscated property. While homeless

    individuals appear to have some recourse in finding their property in storage, or

    recovering its value through a claim reimbursement, this process carries serious risks.

    For instance, after Olsen was told by a Denver official that his property might have been

    stored, he went to the storage facility, only to have EHS tell him they had stored no

    property on September 15, 2020. (See ECF No. 77-3 ¶ 7.) Marcos Sepulveda testified

    that after losing property in a sweep, he submitted a reimbursement claim, but was told


                                                15
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 16 of 50




    there was not enough evidence for reimbursement because “they didn’t think . . . they’re

    liable.” (Tr. III at 190:21–25.)

           Under these circumstances, the Court finds that the limited process afforded by

    the Denver Defendants, particularly in conducting DDPHE-led area restrictions with only

    morning-of notice, carries a significant risk that homeless individuals have been and will

    be erroneously deprived of property. See Mitchell, 2016 WL 11519288, at *5. If Denver

    provided homeless individuals with additional advance notice of sweeps, it would allow

    Plaintiffs a better chance to protect the property critical to their survival.

           Third, the Court examines the government’s interest at stake in conducting these

    sweeps. The government’s overarching interest here—maintaining public health and

    safety—is unquestionably significant. Not only must the Denver Defendants handle the

    extraordinary task of navigating the Denver community through the COVID-19

    pandemic, but they must simultaneously address those challenges in the context of

    Denver’s homeless population and the growth of encampments throughout the city.

    Despite these substantial challenges, however, as explained below, the Denver

    Defendants have not demonstrated that the government’s interest—significant though it

    may be—justifies providing written notice no earlier than the morning of DDPHE area

    restriction sweeps.

           DDPHE’s Director of Public Health Investigations, Danica Lee, testified that

    numerous factors present environmental and public health considerations for each

    encampment, including the impact on the people living in the encampment, the broader

    community, and the environment and public health. (Tr. II at 106:1–7.) One area


                                                   16
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 17 of 50




    restriction, attempted on June 17, 2020 at 21st Street and Stout Street, appears to have

    particularly influenced Lee and DDPHE’s decisions regarding when to provide notice for

    area restrictions. For the June 17 restriction, DDPHE provided advance notice, and a

    group of protestors, distinct from the people living in the encampment, came to the site.

    According to Lee, the protestors were aggressive, shouted, and tried to enter the areas

    secured by the police, which allegedly created security challenges and led to concerns

    for the safety of the team working to implement the area restriction. Ultimately, DDPHE

    decided not to complete the area restriction due to these safety concerns. (Tr. II at

    116:23–117:14.)

           These safety concerns likewise influenced DDPHE’s decisions regarding the

    timing of the notice provided for the Lincoln Park, Morey, and the South Platte area

    restrictions. (Tr. II at 119:3–4.) It is clear that DDPHE had overarching public health

    concerns leading to the decision to implement area restrictions at each of these

    locations. For example, Lee testified, as did numerous witnesses, that conditions in

    Lincoln Park had deteriorated and included large amounts of trash and food waste, a rat

    infestation, improperly discarded syringes, and safety concerns for workers trying to

    clean the park. (Tr. II at 118:1–10.) However, when asked to articulate why the written

    notice of the Lincoln Park area restriction was posted no earlier than the morning of the

    day of the sweep, Lee could only offer that “we felt that it was safer to . . . provide notice

    the day of.” (Tr. II at 118:22–119:8, 201:15–205:13.) Accordingly, written notice was

    posted early in the morning on July 29, 2020.




                                                 17
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 18 of 50




           When asked why advance written notice was not posted for the Morey area

    restriction, Lee cited similar concerns: “the safety of everybody involved in consideration

    of all the current events and what had happened recently in June.” (Tr. II at 122:4–16,

    205:13–15.) Accordingly, written notice of the Morey sweep was posted early in the

    morning on August 5, 2020, and not before. When asked why advance written notice

    was not posted for the South Platte area restriction, Lee could only reiterate those same

    vague concerns: “in our estimation, [it] was the safest way of moving forward.” (Tr. II at

    123:1–124:2, 205:16–22.) Accordingly, written notice of the South Platte sweep was

    posted early in the morning on September 15, 2020, but not before.

           DDPHE’s Executive Director, Bob McDonald, in consultation with Lee and her

    team, authorized the posting of notice on the morning of, and for immediate action to be

    taken, at the three area restrictions. (Tr. II at 241:2–25.) As Executive Director and the

    final decisionmaker for DDPHE, he testified that there are times when DDPHE is unable

    to give advance notice due to the immediacy of the situation concerning public health

    and environmental risks; in those instances, DDPHE might need to post an area

    restriction and close an area immediately. (Tr. II at 228:15–229:8, 240:3–7.) Moreover,

    McDonald confirmed that the decision regarding whether to impose an area restriction is

    up to him; had he disagreed with such a decision, the area restriction would not have

    been posted under DDPHE’s authority. (Tr. II at 232:6–11.)

           The Tenth Circuit has “repeatedly emphasized the Supreme Court’s admonition

    that the procedural due process analysis is not a technical conception with a fixed

    content unrelated to time, place and circumstances, but rather is flexible and calls for


                                                18
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 19 of 50




    such procedural protections as the particular situation demands.” Ward v. Anderson,

    494 F.3d 929, 935 (10th Cir. 2007) (citation and internal quotations omitted).

           Here, given the totality of the evidence before the Court, it concludes that the

    area restriction sweeps demanded more procedural protections than the Denver

    Defendants afforded Plaintiffs. From the evidence adduced at the Evidentiary Hearing,

    the Court finds that Plaintiffs effectively received no advance notice of the Lincoln Park,

    Morey, and South Platte sweeps. Moreover, from this evidence, the Court also finds

    that the decision of DDPHE managers to conduct the sweeps at issue in the manner

    that they did were not based on actual, scientific, or evidence-based, public health

    concerns. While these indeed were the aspirational justifications articulated by Lee and

    McDonald, the Court finds that in fact the decision to conduct these area restrictions

    with effectively no advance notice to the residents of the affected encampments were

    actually based, as Plaintiffs’ counsel has argued, on the possibility of additional (and

    vociferous) public scrutiny and the threat of First Amendment protected activity, and

    these managers’ preference to avoid same.

           Stated differently, the evidence in the record does not support the deprivation of

    Plaintiffs’ procedural due process rights based on inchoate, vague, and potentially

    unwarranted fears for the safety of those implementing the sweeps arising out of

    possible, First Amendment-protected, protests. This is particularly the case where, as

    here, those fears are predicated solely on the possibility of future, constitutionally-

    protected activity by homeless advocates.




                                                 19
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 20 of 50




           It must be stressed that the basis for the Court’s conclusion does not turn on a

    minimization of the acknowledged importance of the Denver Defendants’ governmental

    interest in preserving public health. Indeed, had the Denver Defendants, and in

    particular Defendants Lee and McDonald, made such a showing, predicated on actual

    public health medical science, the Court would be reaching a very different conclusion

    today. Instead, the hearing evidence, even as articulated through the testimony of

    these DDPHE managers, made it manifestly clear to the Court that the decision on how

    much (or actually, how nearly non-existent) advance notice was to be given to

    encampment residents prior to the area restriction sweeps was based on no such thing.

           “In the context of the collection or destruction of the possessions of people

    experiencing homelessness that are left unattended in a public space, courts have

    found that minimally, the municipality must provide advance notice and a meaningful

    way to collect the property.” Phillips v. City of Cincinnati, 2020 WL 4698800, at *22

    (S.D. Ohio Aug. 13, 2020) (citing O’Callaghan v. City of Portland, 2013 WL 5819097, at

    *4 (D. Or. Oct. 29, 2013) (finding sufficient due process where plaintiff cited for illegal

    camping was given 24 hours’ notice and phone number to retrieve items); Cobine v.

    City of Eureka, 2016 WL 1730084, at *4 (N.D. Cal. May 2, 2016) (due process likely

    adequate with advance notice and ability to reclaim property by calling to schedule an

    appointment within 90 days of removal); Mitchell, 2016 WL 11519288, at *5 (finding high

    likelihood of success on merits where confiscated property not stored in readily

    accessible facility); De-Occupy Honolulu v. City & Cnty. of Honolulu, 2013 WL 2285100,

    at *6–7 (D. Haw. May 21, 2013) (due process likely adequate where city provided 24


                                                 20
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 21 of 50




    hours’ notice and post-seizure notice describing the items and informing of location

    where they may be retrieved)).

           Despite outreach workers’ attempts to communicate with those living in the

    affected encampments before the sweeps, by their testimony at the Evidentiary

    Hearing, Plaintiffs made it quite plain that they remained to a very great degree unaware

    that the sweeps were imminent, thus leaving them without sufficient notice or time to

    gather their belongings and avoid seizure. While the Denver Defendants may have

    articulated in broad terms the public health reasons for undertaking the area restrictions

    in the first instance, they have not demonstrated that the timing of their notice

    procedures had a basis in anything other than a bureaucratic pronouncement of

    DDPHE managers, one devoid of any basis in medical science. More specifically, the

    Court concludes that the evidence does not support a finding that the public health

    situation in the Lincoln Park, Morey, or the South Platte encampments was so exigent

    that effectively no advance notice was required before depriving Plaintiffs of most, if not

    all, of the meager property in their possession.

           Nothing in the record even approaches a showing by the Denver Defendants, for

    example, that they could not accomplish the same goal of remediating the

    encampments and the health threats they allegedly posed if DDPHE had instead given

    even 48 hours’ advance notice to encampment residents. Accordingly, on this record,

    Plaintiffs have met their burden of showing a substantial likelihood of success on the

    merits of their procedural due process claim.




                                                21
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 22 of 50




           Consistent with the above findings, Plaintiffs have also established a substantial

    likelihood of success on the merits of their Monell claim against Denver. To hold

    Denver liable for a procedural due process violation, Plaintiffs must work through the

    municipal liability framework established by the Supreme Court in Monell. 436 U.S.

    658. Monell held that a municipality can be liable in 42 U.S.C. § 1983 for damages only

    when the entity’s “policy or custom, whether made by its lawmakers or by those whose

    edicts or acts may fairly be said to represent official policy, inflicts the [constitutional]

    injury.” Id. at 694. Accordingly, Plaintiffs must prove a municipal custom, policy, or

    practice, which can take several forms, including:

                  (1) a formal regulation or policy statement; (2) an informal
                  custom amounting to a widespread practice that, although
                  not authorized by written law or express municipal policy, is
                  so permanent and well settled as to constitute a custom or
                  usage with the force of law; (3) the decisions of employees
                  with final policymaking authority; (4) the ratification by such
                  final policymakers of the decisions—and the basis for
                  them—of subordinates to whom authority was delegated
                  subject to these policymakers’ review and approval; or (5)
                  the failure to adequately train or supervise employees, so
                  long as that failure results from deliberate indifference to the
                  injuries that may be caused.

    Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (internal quotation

    marks omitted; alterations incorporated).

           Here, it is undisputed that as DDPHE’s executive director, McDonald is a final

    policymaker for Denver who authorized the subject area restrictions, and the amount of

    advance notice of such area restrictions to be given to those encampment residents.

    Plaintiffs have demonstrated a substantial likelihood of showing that his decision, on the

    recommendations of Lee, to repeatedly impose area restrictions on encampments with

                                                   22
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 23 of 50




    effectively no advance written notice, is a Denver municipal custom, policy or practice

    which violates, in an ongoing and continuing manner, Plaintiffs’ Fourteenth Amendment

    right not to be deprived of their property without constitutionally adequate procedural

    due process.

           In sum, Plaintiffs have established a substantial likelihood of success on the

    merits of their Fourteenth Amendment procedural due process claim.

                   b.     Breach of Contract 16

           Plaintiffs contend the Denver Defendants have breached the Lyall Settlement,

    which provides that

                   Large-Scale Encumbrance Removal/Cleanups - The City,
                   to the extent reasonably possible, shall give at least seven
                   days’ notice prior to a large-scale encumbrance cleanup and
                   shall include such language in its written protocol for large-
                   scale encumbrance removal. The City may conduct large-
                   scale cleanups with less than seven days’ notice only if the
                   City determines that a public health or safety risk exists
                   which requires it. If a large-scale cleanup is conducted with
                   less than seven days’ notice, the City shall provide
                   reasonable notice of the cleanup, with the determination of
                   reasonableness based upon the nature of the public health
                   and safety risk present in the area. . . .

    (ECF No. 14-2 at 15.) The Lyall Settlement also delineated how Denver would dispose

    of unattended personal property, including whether it poses a public health or safety

    risk, and how it should be disposed of or stored. (Id. at 17.) Critically, the parties in

    Lyall did not seek or obtain a ruling by this Court to expressly retain jurisdiction over that


    16
      While Plaintiffs’ Fourth and Fourteenth Amendment claims are brought against all
    Defendants, the Governor was not involved in the Lyall Settlement. Thus, this claim can only be
    brought against Denver and Mayor Hancock. (ECF No. 46 ¶¶ 576–84.) Plaintiffs bring the
    breach of contract claim under the Court’s supplemental jurisdiction. 28 U.S.C. § 1367. (See
    ECF No. 46 ¶ 12.)
                                                  23
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 24 of 50




    litigation in order to adjudicate any future alleged breach of the Settlement agreement.

    (ECF No. 14-2.)

           Plaintiffs argue the Lyall Settlement provided them with “certain substantive

    rights,” including that Denver would not seize their property without notice or discard

    certain property if seized. (ECF No. 47 at 37.) Therefore, Plaintiffs bring a breach of

    contract claim—in other words, a motion to enforce the Lyall Settlement—against

    Denver and Mayor Hancock, alleging the Denver Defendants’ actions during the

    sweeps violated Plaintiffs’ Fourteenth Amendment rights and the Lyall Settlement. (Id.)

           The Supreme Court has spoken regarding federal courts’ jurisdiction to enforce

    settlement agreements. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375

    (1994). In short, enforcing a settlement agreement is usually a question of enforcing a

    contract under state law and creates no federal jurisdiction unless

                  the parties’ obligation to comply with the terms of the
                  settlement agreement had been made part of the order of
                  dismissal—either by separate provision (such as a provision
                  “retaining jurisdiction” over the settlement agreement) or by
                  incorporating the terms of the settlement agreement in the
                  order. In that event, a breach of the agreement would be a
                  violation of the order, and ancillary jurisdiction to enforce the
                  agreement would therefore exist.
    Id. at 381.

           Given the clear procedural history of the Lyall litigation, the Court finds that

    Plaintiffs have not demonstrated a substantial likelihood of success on the merits of

    their breach of contract claim. In fact, the opposite is true. As previously noted, this

    Court in Lyall did not retain jurisdiction over the litigation post-judgment, nor did it

    incorporate the terms of the Lyall Settlement into the Final Judgment that dismissed the


                                                  24
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 25 of 50




    case. (ECF No. 14-2); see Lyall v. City of Denver, Case No. 16-cv-2155-WJM-SKC,

    ECF No. 226 (D. Colo. Sept. 23, 2019). Thus, no federal jurisdiction exists to enforce

    the Lyall Settlement simply because it led to dismissal of the lawsuit. In these

    circumstances, in order to enforce any alleged breach of the Lyall Settlement, Plaintiffs

    have no alternative but to file an independent breach of contract action in the

    appropriate state court.

                  c.     Fourth Amendment

           The Fourth Amendment protects “persons, houses, papers, and effects, against

    unreasonable searches and seizures.” U.S. Const., amend. IV. This prohibition against

    unreasonable seizures extends both to civil and criminal seizures. Marshall v. Barlow’s,

    Inc., 436 U.S. 307, 312–13 (1978). “A ‘seizure’ of property occurs when there is some

    meaningful interference with an individual’s possessory interests in that property.”

    United States v. Jacobsen, 466 U.S. 109, 113 (1984). If “meaningful interference” took

    place, the question is whether such interference was reasonable, judged by “balanc[ing]

    the nature and quality of the intrusion on the individual’s Fourth Amendment interests

    against the importance of the governmental interests alleged to justify the intrusion.” Id.

    at 125 (internal quotation marks omitted). It is possible for a seizure to be “lawful at its

    inception” but become unreasonable through “its manner of execution,” such as by

    destroying the seized property. Id. at 124. However, destruction of seized property is

    not a per se Fourth Amendment violation—it may nonetheless be reasonable under the

    circumstances. Id. at 125.




                                                 25
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 26 of 50




           The Supreme Court has held that personal property located in a public area is

    protected by the Fourth Amendment, despite its physical location in a public space.

    Mitchell, 2016 WL 11519288, at *3 (citing Soldal v. Cook Cnty., 506 U.S. 56, 68 (1992)).

    As a preliminary matter, as discussed above, Defendants do not dispute that Plaintiffs

    have a possessory interest in their personal property which is located at encampments.

    (ECF No. 67 at 18; ECF No. 68 at 21). Thus, the viability of Plaintiffs’ Fourth

    Amendment claim turns on whether they have demonstrated they will likely succeed in

    showing Defendants’ seizure and destruction of their property was unreasonable.

           Plaintiffs contend that seizing homeless individuals’ unabandoned property,

    whether attended or unattended, without notice and discarding (or destroying) it is

    unreasonable and violates the Fourth Amendment. (ECF No. 47 at 33; ECF No. 77 at

    13 (collecting cases 17).) Essentially, Plaintiffs state that Defendants customarily and

    summarily discarded unabandoned property in the sweeps without distinguishing

    between clean property and property that might have been valuable but comingled with

    waste, blood, or other material. In addition, Plaintiffs state that Defendants prevented

    them from returning to the areas to collect their property (see, e.g., ECF Nos. 77-12 ¶ 7,

    77-13 ¶ 8), particularly at Lincoln Park, where a fence was erected and now remains.


    17
      See, e.g., Lavan v. City of Los Angeles, 693 F.3d 1022, 1029 (9th Cir. 2012); Acosta v. City of
    Salinas, 2016 U.S. Dist. LEXIS 50515, at *5 (N.D. Cal. Apr. 13, 2016); See v. City of Fort
    Wayne, 2016 U.S. Dist. LEXIS 185598, at *21 (N.D. Ind. June 16, 2016); Pottinger v. Miami,
    810 F. Supp. 1551, 1570-73 (S.D. Fla. 1992); Kincaid v. City of Fresno, 2006 U.S. Dist. LEXIS
    93464, at *94 (E.D. Cal. Dec. 8, 2006); Lehr v. City of Sacramento, 2011 U.S. Dist. LEXIS
    90473, at *7 (E.D. Cal. Aug. 15, 2011).
           None of the cases Plaintiffs cite are from the Tenth Circuit, except Lyall, where this Court
    found a genuine issue of material fact precluded summary judgment regarding “giving affected
    persons only minimal time to gather what they can carry, and failure to discriminate between
    what should be preserved and what should be thrown away.” Lyall, 2018 WL 1470197, at *16.
                                                    26
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 27 of 50




    Some homeless individuals indicate they were told (in some cases by EHS) that their

    property might have been stored (ECF No. 77-3 ¶ 7); in other cases EHS said no

    property had been stored, such as in the South Platte sweep (ECF No. 77-11 ¶ 7).

           In her declaration, Howard states that on numerous dates between January and

    August 2020, DOTI officials, EHS employees, and Denver Solid Waste Management

    (“DSWM”) officials seized and discarded all of the homeless individuals’ property,

    including “clearly unabandoned tents and other unabandoned property of apparent

    value” at numerous sweeps. (ECF No. 14-4 ¶¶ 16–21.) During the Lincoln Park sweep,

    Howard observed no efforts to offer to store unabandoned property and no effort to

    identify property with apparent value; instead, she observed that nearly all property that

    was left in the park was summarily discarded. (Id. ¶ 42.)

           In addition, Plaintiffs submit the declarations of numerous homeless individuals,

    who state their belongings were discarded in various sweeps, seemingly with no offer to

    store them. (See, e.g., ECF Nos. 77-3, 77-11, 77-12, 77-13, 77-14.) The declarations

    recount these individuals’ experiences in various sweeps and describe waking up to a

    sweep without notice and trying to gather as many belongings as possible before they

    were discarded; other individuals recount leaving their campsites to apply for work,

    sleep in a motel, or under other circumstances, only to return to their campsites and find

    their unabandoned property, which was clean and not contaminated with hypodermic

    needles, blood, or rodents, had been thrown away in the sweeps. In addition, Plaintiffs

    state the Denver Defendants admit to only storing six persons’ worth of belongings in

    the Lincoln Park sweep, and that the Denver Defendants make no claim they stored


                                                27
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 28 of 50




    property seized during the South Platte sweep. (ECF No. 77 at 13 (citing ECF No. 68-

    10 ¶ 9); see also Tr. II at 60:9–62:20.) Plaintiffs also state the Denver Defendants’

    website detailing property storage 18 contradicts their claim that they stored any property

    in the Lincoln Park, Morey, and South Platte sweeps. Id.

           At the Evidentiary Hearing, various people experiencing homelessness testified

    about their experiences during sweeps. Olsen, whose property including several tents,

    sleeping bags, bicycles, coolers, and other personal possessions was seized and

    destroyed in the South Platte sweep, testified that his property was not contaminated.

    (Tr. I at 224:24–225:7.) He stated that he tried to “keep [his] place cleaned up,” “there

    wasn’t any . . . waste needles, drugs, or anything just laying around,” and he “kept it all

    pretty much cleaned up the best [he] could.” (Tr. I at 225:7–11.) Further, Olsen testified

    that it would have been clear to anyone that his property was not abandoned, and that

    he had no notice of the South Platte sweep. (Tr. I at 225:15–25.) When Olsen tried to

    retrieve his property from storage, he testified that it was not there, and that he was told

    it was taken to the dump. (Tr. I at 226:7–227:3.)

           Like Olsen, Lamb lost some of his property in a sweep. Lamb, who was camping

    in Lincoln Park, testified that he had a dolly to take some property out of the park before

    the fence went up, but that he was not permitted to return to retrieve the rest of his

    property. (Tr. II at 7:21–8:8.) As Lamb watched through the fence, Defendants seized

    a couple of his tents and some belongings, including clothes and hygiene items, and

    threw them away. (Tr. II at 8:9–19; ECF No. 77-13 ¶ 6.) In his declaration, Lamb stated

    18
       See Denver: Housing Stability, Property Storage, available at:
    https://www.denvergov.org/content/denvergov/en/housing-information/residentresources/
    property-removal-and-storage.html.
                                                 28
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 29 of 50




    that his property was “clearly not trash and was not contaminated with any blood,

    hypodermic needles, or rodents.” (ECF No. 77-13 ¶ 10.)

           Another homeless individual, Sepulveda, testified that he has camped on

    property owned by the State of Colorado. One day, while living at an encampment in

    Bear Creek, he was given fifteen minutes to gather what belongings he could; he then

    watched as his remaining property was taken and dumped in a dump truck. 19 (Tr. III at

    177:25–178:7.) He gave the property he retrieved to DPD Officer Chavez, who said he

    would have it stored. When Sepulveda went to a Denver storage facility to look for his

    property from Bear Creek, he testified that his items were never found. (Tr. III at

    186:23–187:25.) Given the foregoing, Plaintiffs argue Defendants’ actions were

    unreasonable, such that they have a substantial likelihood of success on the merits of

    their Fourth Amendment claim.

           In response, the Denver Defendants argue that to find a Fourth Amendment

    violation, the Court must determine that the intrusion into any possessory interest

    Plaintiffs may have had in their private property located on public land outweighed the

    government’s interest in public health and ensuring the cleanliness, sanitation, and

    security of the encampments. (ECF No. 68 at 19.) The Denver Defendants argue

    Plaintiffs have no right to trespass on public land or store property there. Church v. City

    of Huntsville, 30 F.3d 1332, 1345 (11th Cir. 1994) (“The Constitution does not confer the

    right to trespass on public lands. Nor is there any constitutional right to store one’s

    personal belongings on public lands.”); but see Lavan, 693 F.3d at 1029 (“Violation of a


    19
      Sepulveda’s testimony regarding whether a Denver entity or the Colorado Department of
    Transportation seized his property is unclear. (Tr. III at 188:1–24.)
                                                 29
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 30 of 50




    City ordinance does not vitiate the Fourth Amendment’s protection of one’s property.

    Were it otherwise, the government could seize and destroy any illegally parked car or

    unlawfully unattended dog without implicating the Fourth Amendment.”).

           The Denver Defendants also argue the Fourth Amendment provides no

    protection for garbage in a public area. United States v. Long, 176 F.3d 1304, 1308–09

    (10th Cir. 1999). This argument seems to miss the point; Plaintiffs are not arguing trash

    should be stored. Rather, Plaintiffs state that, for example, Defendants “cannot simply

    throw away an entire tent, and all of its contents, simply because there is waste within

    it.” (ECF No. 77 at 14.) However, with this broad statement, Plaintiffs are somewhat

    ignoring the reality of the very difficult situation Defendants face. See Mitchell, 2016 WL

    11519288, at *3 n.4 (“The Court recognizes that in many instances, separating property

    that is contaminated from property that is not is, at best, difficult.”). The Denver

    Defendants essentially argue that much of the property at the encampments is so

    comingled with trash and hazardous materials that it becomes unreasonable to expect

    them to sort through it to determine what should be stored versus discarded. Such an

    expectation unreasonably threatens the safety of DOTI and other Denver personnel

    who must dispose of items comingled with hazards like used needles and human waste.

           The Denver Defendants submit the Declaration of Charlotte Pitt, Manager of the

    DOTI’s SWMD. (ECF No. 68-10.) Pitt is involved in planning large-scale encumbrance

    removals and tracks personal property storage by DSWM and its contractor; she

    maintains records dating back to 2018 of property stored during cleanups. (Id. at ¶ 2.)

    Pitt reviewed Howard’s declaration and states that it is “incorrect,” and that DOTI and its


                                                 30
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 31 of 50




    contractor stored property on numerous dates. (Id. ¶ 8.) Pitt describes DOTI’s

    responsibilities at the Lincoln Park sweep, which included cleaning, providing voluntary

    storage of attended items, and storage of unattended items that did not pose a public

    health or safety risk, and disposal of items that did pose such risks. (Id. ¶ 9.)

           At the Evidentiary Hearing, Pitt and other witnesses testified as to the alarming

    conditions in the encampments, which heavily contributed to the decisions to conduct

    several large-scale encumbrance removals and the three area restrictions at Lincoln

    Park, Morey, and South Platte. Pitt explained the process for storage and that DOTI will

    not store unattended property that is comingled with certain hazards, including needles,

    human waste, urine, feces, vomit, blood, rodents, and rotten food. (Tr. II at 30:5–15.)

    In fact, the Court heard testimony that during sweeps, some people experiencing

    homelessness request that the Denver Defendants throw away their property,

    contaminated or otherwise.

           Further, the Denver Defendants submitted photographs and DPD HOT officers’

    body worn camera footage showing the conditions of the encampments, including

    countless piles of trash, numerous discarded needles on the ground, blood, human

    waste, and rotting food in and around tents. (See, e.g., Def. Exs. B, D, E, L, M, S, T, V.)

    In the videos, the DPD HOT officers speak to people living in encampments and ask

    them whether they would like help accessing services, such as health services, mental

    health services, storage for their property, transportation to shelters arranged at the

    Denver Coliseum or National Western Complex, among other services that Denver

    provides.


                                                 31
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 32 of 50




           Eliza Hunholz, Assistant Director for Denver’s Park Rangers, testified that it

    would be a “disaster” and a “terrible idea” if Denver and its counterparts were prohibited

    from cleaning encampments. (Tr. III at 31:23–33:2.) Warning of an increase in

    hazardous trash, bedding, clothing, toilets, feces, urine, garbage, perishable food that

    would build up if cleanups ceased, Hunholz also emphasized that parks are “public

    spaces for everyone,” and “when you don’t clean the park and when the park isn’t safe,

    it’s not a park that everyone can use.” (Tr. III at 32:16–20.) Hunholz’s testimony goes

    to the heart of “the governmental interest alleged to justify the intrusion” on Plaintiffs’

    Fourth Amendment rights.

           Considering the foregoing evidence, the Court concludes that a clear factual

    dispute precludes a finding in Plaintiffs’ favor at this juncture of the case on Plaintiffs’

    Fourth Amendment claim. See Goodman v. Dell Publ’g Co., 1995 WL 301380, at *2

    (E.D. La. May 15, 1995) (courts have consistently held that preliminary injunctions are

    not appropriate in cases permeated with factual disputes). As explained above,

    Plaintiffs have presented credible testimony and documentary evidence that

    Defendants’ disposal of Plaintiffs’ property without sufficient notice may be

    unreasonable under the Fourth Amendment. However, in stark contrast, Defendants

    have presented substantial evidence of conditions of rodent infestation, discarded

    sharps, overwhelming amounts of trash, waste, including human feces and urine, and

    other health hazards present in the encampments that arguably necessitate seizure and

    disposal of property to maintain public health and safety.




                                                  32
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 33 of 50




           Given the factual disputes regarding whether the Denver Defendants complied

    with property storage requirements, as well as the Denver Defendants’ legitimate

    interest in removing property that contributes to unsafe and hazardous conditions, the

    Court cannot find at this stage of the litigation that Plaintiffs have established a

    substantial likelihood of success on the merits of their Fourth Amendment claim. See

    Murray v. City of Philadelphia, 2020 WL 5006046, at *5 (E.D. Pa. Aug. 25, 2020)

    (finding plaintiffs failed to establish that they were likely to prevail on their Fourth

    Amendment claim); see also Proctor v. District of Columbia, 310 F. Supp. 3d 107, 116

    (D.D.C. 2018) (finding no likelihood of success on the merits of a Fourth Amendment

    claim where “the District of Columbia provides [encampment] residents with notice of

    the specific date, time, and place of a scheduled cleanup, allowing them two weeks to

    move their possessions or pack them for storage” and “tries to help the owners not only

    by providing them containers to store or move their belongings but also by seeking to

    arrange housing and provide other services”); Hooper v. City of Seattle, 2017 WL

    591112, at *7 (W.D. Wash. Feb. 14, 2017) (allegations that officials destroyed homeless

    individuals’ personal property without providing required notice or opportunity to retrieve

    seized items insufficient to establish likelihood of success on Fourth Amendment claim,

    as defendants’ declarations indicated that officials provided notice and followed

    procedural safeguards); Martin v. City & Cnty. of Honolulu, 2015 WL 5826822, at *7 (D.

    Haw. Oct. 1, 2015) (finding no likelihood of success on the merits of Fourth Amendment

    claim where city policy required officials to “only dispose[ ] of items that pose a risk to

    public health or safety”).


                                                   33
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 34 of 50




                   d.      Fourteenth Amendment - Substantive Due Process

           The Due Process Clause protects against “deliberately wrongful government

    decisions[,]” Uhlrig v. Harder, 64 F.3d 567, 573 (10th Cir. 1995), when “a state actor

    affirmatively acts to create, or increases a plaintiff’s vulnerability to, or danger from

    private violence.” Currier v. Doran, 242 F.3d 905, 923 (10th Cir. 2001). The danger

    creation doctrine is an exception to the general rule that government actors may only be

    held liable for their own acts, not for injuries or conditions outside of their control. See,

    e.g., DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195–97 (1989)

    (failure to protect individual against private violence not a constitutional violation).

           To state a prima facie case under the danger creation exception, Plaintiffs must

    demonstrate that: (1) Defendants created or increased Plaintiffs’ vulnerability to the

    danger in question; (2) Plaintiffs are members of a limited and specifically definable

    group; (3) Defendants’ conduct put Plaintiffs at substantial risk of serious, immediate,

    and proximate harm; (4) the risk was obvious or known; (5) Defendants acted recklessly

    in conscious disregard of that risk; 20 and (6) such conduct, when viewed in total, is

    conscience shocking. Ruiz v. McDonnell, 299 F.3d 1173, 1182 (10th Cir. 2002).

           To satisfy the “shock the conscience” standard, a plaintiff must do more than

    show that the government actor intentionally or recklessly caused injury to the plaintiff

    by abusing or misusing government power. Uhlrig, 64 F.3d at 574. That is, the plaintiff



    20
      The Denver Defendants point out (ECF No. 68 at 16 n.2) that Plaintiffs misstate the fourth
    element of the danger creation doctrine in the PI Motion. (See ECF No. 47 at 26.) Plaintiffs
    state they must establish that “Defendants were deliberately indifferent to that substantial risk of
    serious harm,” not the standard set out in Uhlrig, which requires that Defendants “acted
    recklessly in conscious disregard of that risk.”
                                                    34
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 35 of 50




    must demonstrate a degree of outrageousness and a magnitude of potential or actual

    harm that is truly conscience shocking. 21 Id.

           Here, there is a factual dispute about the core proposition underlying Plaintiffs’

    substantive due process claim: that displacement from encampments, presumably with

    the intent that Plaintiffs go to congregate shelters, increases their risk of exposure to

    COVID-19. The parties also treat the CDC guidance on unsheltered homelessness and

    COVID-19 differently, with Plaintiffs using the guidance as a bright-line rule to state that

    “if individual housing options are not available, allow people who are living unsheltered

    or in encampments to remain where they are.” (ECF No. 47 at 8 (citing Coronavirus

    Disease 2019 (COVID-19): Interim Guidance on Unsheltered Homelessness and

    Coronavirus Disease 2019 (COVID-19) for Homeless Service Providers and Local

    Officials, CDC, https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-

    shelters/unshelteredhomelessness.html).) Plaintiffs emphasized at the Evidentiary

    Hearing that other courts have concluded that the “basis for finding a constitutional


    21
       The Supreme Court has explained that the “standard for judging a substantive due process
    claim is whether the challenged government action would shock the conscience of federal
    judges.” See Uhlrig, 64 F.3d at 573 (quoting Collins v. City of Harker Heights Tex., 503 U.S.
    115, 126 (1992) (finding no substantive due process violation by city under § 1983 for providing
    an unsafe workplace where a worker entered a sewer without adequate ventilation and died)
    (internal quotation marks omitted)).
             To discern whether particular facts shock the conscience and rise to the level of a
    substantive due process violation, a court must bear in mind three basic principles highlighted
    by the Supreme Court in evaluating substantive due process claims: (1) the need for restraint in
    defining their scope; (2) the concern that § 1983 not replace state tort law; and (3) the need for
    deference to local policymaking bodies in making decisions impacting upon public safety. Id.
    (citations omitted). Applying Collins, the Tenth Circuit has explained that a § 1983 violation
    must be predicated on a state action manifesting one of two traditional forms of wrongful
    intent—that is, either: (1) an intent to harm; or (2) an intent to place a person unreasonably at
    risk of harm, which is defined as “when a state actor was aware of a known or obvious risk that
    was so great that it was highly probable that serious harm would follow and he or she
    proceeded in conscious and unreasonable disregard of the consequences.” Id. at 573–74.
                                                   35
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 36 of 50




    violation has been violating one line in CDC guidance because the CDC guidance is the

    best medical authority we have right now for responding to the pandemic.” (Tr. III at

    229:10–13.)

           By contrast, Defendants argue that the CDC guidance does not set constitutional

    standards, and regardless, it is not nearly as definitive as Plaintiffs claim (ECF No. 67 at

    16; ECF No. 68 at 13), see Bell v. Wolfish, 441 U.S. 520, 543 n.27 (1979)

    (recommendations of various groups may be instructive but do not establish

    constitutional minima; rather, they establish goals recommended by the organization in

    question). Instead, the Denver Defendants assert that the CDC guidance is just that—

    guidance that is not mandatory, and certainly not mandated as a constitutional matter.

    Rather, it is “meant to be interpreted by the local health authorities in light of the

    conditions existing in that specific locality.” (Tr. III 217:10–14.)

           Nonetheless, Plaintiffs argue that the sweeps—imposed in contravention of CDC

    guidance—put them in an inherently more dangerous situation than they previously

    faced, establishing danger creation liability. (ECF No. 47 at 26–27; ECF No. 77 at 6);

    see Santa Cruz Homeless Union v. Bernal, 2021 WL 222005, at *5–6 (N.D. Cal. Jan.

    20, 2021) (finding plaintiffs were likely to succeed in demonstrating that the City of

    Santa Cruz’s closure of the encampment at San Lorenzo Park and the Benchlands will

    put the homeless persons living there at greater risk of contracting COVID-19); and

    Phillips, 2020 WL 4698800, at *2 (denying motion to dismiss danger creation

    substantive due process claim, reasoning if “the City is requiring the homeless to vacate

    well-lit and high-traffic public land, or go to jail, when housing is not available for some


                                                  36
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 37 of 50




    specific unhoused people, nor for all, and taking and destroying their tents, tarps,

    blankets, clothing, and other property, then the City may be creating an unlawful state-

    created danger for the homeless”). 22

           Among other evidence, Plaintiffs rely on the Declaration and Rebuttal Expert

    Declaration of Marisa Westbrook, an expert in the field of housing impacts on health (Tr.

    I at 90:22–25), and the Expert Declaration of Gregory Whitman, an expert in the field of

    pandemic management (Tr. I at 252:19–24), which explain that CDC guidance says

    sweeping encampments exposes homeless individuals to greater danger from COVID-

    19. (See ECF Nos. 14-1, 77-1 ¶¶ 34–51; 77-5 ¶¶ 23–25, 27–31.) According to

    Plaintiffs’ experts, unless Denver can house all homeless individuals in individual

    housing options, sweeps should cease. (ECF No. 77-1 ¶ 24.) Instead, Defendants

    should increase access to bathrooms, handwashing stations, and other sanitary

    measures. (ECF No. 77-1 ¶¶ 40, 50.)

           Both Westbrook and Dr. Whitman reiterated these positions at the Evidentiary

    Hearing. Westbrook stated that leading health and homeless researchers have found

    that sweeps can lead to negative health and safety consequences. (Tr. I at 103:4–11.)

    Specifically, she testified that data and evidence-based literature show that the spread

    of COVID-19 over the past months has been much lower in encampments than in

    congregate shelters (Tr. I at 103:11–15), and that congregate shelters expose homeless

    22
       Phillips is distinguishable, as it was in the motion to dismiss phase, and based its opinion on
    the idea that housing might not be available. In addition, the opinion did not address the
    pandemic.
             Here, it appears as though housing is available in the form of shelters, though it remains
    unclear whether there is shelter space available for every person who might be displaced from
    an encampment. Plaintiffs’ position in this case is that they do not want to go to shelters for fear
    of increasing their risk of contracting COVID-19.
                                                    37
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 38 of 50




    individuals to greater risk of exposure to COVID-19 than encampments, which are

    open-air settings (Tr. I at 110:12–25). Likewise, Dr. Whitman testified that Defendants’

    actions in clearing homeless encampments during the COVID-19 pandemic increased

    homeless individuals’ vulnerability to the COVID-19 infection and placed homeless

    individuals at substantial risk of serious harm. (Tr. I at 254:3–8, 256:19–22.)

           To the contrary, the Denver Defendants contend that Plaintiffs’ central

    argument—that displacement from camps means an increased risk of COVID-19—is

    “wrong as a matter of fact and untenable as a legal theory.” (ECF No. 68 at 15.) They

    submit the Declaration of Danica Lee, who states that DDPHE data indicates that none

    of the encumbrance removals or area restrictions increased the rate of COVID-19

    infection among homeless individuals, or that these individuals were at a greater risk of

    COVID-19 exposure in shelters than camps. (ECF No. 68-1 ¶ 34.) Lee further states

    that contrary to Westbrook’s claims, Denver health experts have found that permitting

    indefinite residence in camps is not the most effective way to reduce risk for homeless

    individuals and the general public. (Id. ¶ 18.) Lee explains that the deteriorated

    conditions in the camps lead to contagious diseases, infestations, biohazards, and other

    issues precipitating sweeps. 23 (Id. ¶¶ 19–20.)

           Further, the Denver Defendants dispute the validity of the studies Plaintiffs rely

    on (ECF No. 47 at 29 n.65), arguing that “nothing can be gleaned from them about the

    difference between COVID-19 in sleeping in shelters versus sleeping on the street

    because both studies tested individuals utilizing shelters.” (ECF No. 68 at 16.)


    23
      In her rebuttal, Westbrook dissects Lee’s declaration, contending Lee’s “lay conclusions
    deviate significantly from public health guidance and best practice.” (ECF No. 77-1 ¶ 50.)
                                                  38
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 39 of 50




    Accordingly, they contend Plaintiffs’ claims about evidence in the form of prevalence

    testing and that camps are objectively safer for homeless individuals are “entirely

    unsupported, and incorrect.” (Id.)

           In addition, McDonald testified that he has not seen heightened levels of COVID-

    19 in congregate shelters versus encampments and expressed his surprise that COVID-

    19 cases in both venues have been lower than he anticipated at the beginning of the

    pandemic. (Tr. II at 230:14–24.) McDonald unequivocally stated that the encampments

    DDPHE acted upon presented “far more of a public health risk than what . . . people

    might be exposed to in a shelter.” (Tr. II at 230:24–231:3.)

           The Denver Defendants’ expert witness, Dr. Bill Burman, is an expert in the field

    of the public health response to the COVID-19 pandemic, including Denver Public

    Health’s response to the COVID-19 pandemic. (Tr. II at 138:24–139:3.) Dr. Burman’s

    opinions conflict with Plaintiffs’ experts’ opinions regarding the risk of COVID-19

    exposure associated with congregate shelters versus encampments. Dr. Burman

    disagreed with Westbrook’s conclusion that Denver’s congregate shelters are

    objectively more dangerous to public health during COVID-19 than encampments. (Tr.

    II at 139:24–140:5.) Instead, Dr. Burman stated that the risks in both settings are

    numerous and complex, and that he does not think there has been a conclusive

    demonstration, as a matter of medical science, that one is inherently more dangerous

    than the other. (Tr. II at 140:6–10.) Dr. Burman acknowledged that Westbrook relied

    on a study by Dr. Sarah Rowan, which involved COVID-19 testing in homeless shelters

    and encampments, for her conclusions on this topic. In fact, Dr. Burman participated in


                                                39
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 40 of 50




    that same study, which he testified had significant limitations, including that the samples

    tested were not random, and that the study was conducted during a relatively brief time

    period in a rapidly changing pandemic. (Tr. II at 140:11–142:11.) Based on the Rowan

    study, Dr. Burman testified that the results only suggest—“and do no more than that”—

    that COVID-19 transmission is more common among persons who are in a congregate

    setting. (Tr. II at 142:25–143:3.)

           Regarding CDC guidance, Dr. Burman—who has participated in writing CDC

    guidance in the past (though unrelated to COVID-19)—testified that CDC guidance is

    viewed very carefully and is an important resource for local public health officials to

    consult when making a range of decisions about public health programs. (Tr. II at

    145:15–146:10.) However, Dr. Burman also clarified that the CDC guidance is “not

    regulation” and is “intended to be counsel, advice, which should be considered in the

    local context.” (Tr. II at 145:23–147:1.) He testified that he has not seen in the data any

    evidence of an increase in COVID-19 exposure to homeless individuals or the general

    public from any encampment cleanup and does not know how that would be detected.

    (Tr. II at 155:18–21.) Rather, he opined that, given the many factors not limited to

    COVID-19 that go into such a decision, Denver’s public health decision to clean large

    encampments in the past several months was a “reasonable response” to the public

    health risks at those encampments. (Tr. II at 156:8–16.) Ultimately, Dr. Burman stated

    that he does not know whether allowing homeless individuals to reside in encampments

    for the duration of the pandemic is the safest and most effective way to reduce risks for

    the homeless individuals and the general public during the COVID-19 pandemic. (Tr. II


                                                40
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 41 of 50




    at 155:7–13.) Indeed, given the currently incomplete state and development of the

    relevant infectious disease data and information, he does not think the medical

    community yet knows the safest and most effective way for local public health officials

    to handle this nuanced situation. (Tr. II at 155:14–17.)

           This critical factual dispute among experts and public health officials touches

    almost all of the elements required to establish danger creation liability. Moreover, the

    issue is a moving target, with COVID-19 testing and treatment, the number of homeless

    individuals in Denver, the availability of shelter (both congregate and individual), public

    funding, and other relevant factors changing almost daily.

           In fact, on January 22, 2021, Plaintiffs submitted a Notice of Supplemental

    Authority, explaining that on January 21, 2021, President Joseph R. Biden issued a

    “Memorandum to Extend Federal Support to Governors’ Use of the National Guard to

    Respond to COVID-19 and to Increase Reimbursement and Other Assistance Provided

    to States” that (under Section 2 of the memorandum) made emergency hotel rooms

    obtained by states and cities for homeless individuals 100% reimbursable through the

    Federal Emergency Management Agency (“FEMA”) during the COVID-19 pandemic.

    (See ECF Nos. 149, 149-1.) While Plaintiffs likely provided this supplemental authority

    as evidence that individual hotel rooms are safer than shelters and that the basis for this

    memorandum is consistent with CDC guidance, the potential availability of a significant

    number of additional individual hotel rooms for people experiencing homelessness,

    apparently to be funded in great part by the federal government, in fact weakens

    Plaintiffs’ argument. Under President Biden’s new (and to be sure, much welcomed)


                                                 41
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 42 of 50




    initiative, more alternative housing options will be available, making future sweeps less

    likely to endanger members of encampments and undercutting Plaintiffs’ likelihood of

    success on the merits of their substantive due process claim. The conflicting evidence

    before the Court, described above, reflects as much.

           Considering the critical factual disputes regarding whether homeless

    encampment sweeps in fact increase Plaintiffs’ risk of contracting COVID-19, the Court

    finds that Plaintiffs have failed to establish a substantial likelihood of success on the

    merits of their Fourteenth Amendment substantive due process claim.

           2.     Irreparable Harm 24 – Plaintiffs’ Fourteenth Amendment Procedural Due
                  Process Claim

           “[A] showing of probable irreparable harm is the single most important

    prerequisite for the issuance of a preliminary injunction.” DTC Energy Grp., Inc. v.

    Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018). The moving party “must demonstrate

    a significant risk that he or she will experience harm that cannot be compensated after

    the fact by money damages.” Fish v. Kobach, 840 F.3d 710, 751 (10th Cir. 2016).

    “When an alleged constitutional right is involved, most courts hold that no further

    showing of irreparable injury is necessary.” Id. at 752 (citations omitted).

           Here, Plaintiffs have met their burden of establishing irreparable harm based on

    violations of their Fourteenth Amendment procedural due process rights. The Court

    heard testimony from at least one homeless individual, Sepulveda, that following the


    24
       Because Plaintiffs have not shown a substantial likelihood of success on the merits in
    connection with their breach of contract, Fourth Amendment, and Fourteenth Amendment
    substantive due process claims, the Court will only address the remaining elements of Rule 65,
    irreparable harm, balancing of the harms and public interest, and bond, in the context of
    Plaintiffs’ Fourteenth Amendment procedural due process claim.
                                                  42
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 43 of 50




    seizure of his property in a sweep, he had “nothing but the clothes on [his] back, . . . and

    [he] had to try to make a tree into a shelter because it started blizzarding that night. . . .”

    (Tr. III at 178:14–18.) In addition, Charles Davis, a homeless individual whose property

    was seized and destroyed in the Lincoln Park sweep, submitted a declaration stating

    that after the sweep, he was forced to sleep on the streets without a tent. (ECF No. 77-

    14 ¶ 18.) Davis slept unsheltered on a median for multiple nights because he feared

    being swept again. (Id.)

           The Court concludes that in the absence of an injunction, the likelihood that

    Plaintiffs’ vital possessions, such as tents, blankets, tarps, and other items necessary to

    survive outside in the elements—particularly during the winter in Colorado—will be

    seized and potentially destroyed without sufficient advance notice, constitutes

    irreparable harm for purposes of Plaintiffs’ instant Motion. See Mitchell, 2016 WL

    11519288, at *6 (finding irreparable harm element satisfied where city continued

    arresting homeless individuals and confiscating their property even after lawsuit filed).

           3.     Balance of the Harms and Public Interest – Plaintiffs’ Fourteenth
                  Amendment Procedural Due Process Claim

           In analyzing whether a preliminary injunction should issue against the

    government, the final two elements of the preliminary injunction test are treated

    together. Essien v. Barr, 457 F. Supp. 3d 1008, 1020 (D. Colo. 2020) (citing Nken, 556

    U.S. at 435). “[I]t is always in the public interest to prevent the violation of a party’s

    constitutional rights,” as a preliminary injunction would do here. Carranza v. Reams,

    2020 WL 2320174, at *11 (D. Colo. May 11, 2020) (quoting Awad v. Ziriax, 670 F.3d

    1111, 1132 (10th Cir. 2012)).

                                                  43
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 44 of 50




              The Court is mindful of the Denver Defendants’ argument that a preliminary

    injunction requiring a specific amount of notice before a sweep will to some degree limit

    “Denver’s health experts from making decisions to combat the spread of disease and

    the deterioration of public health,” “especially when the City is facing a pandemic with

    constantly evolving scientific understanding and policymaking.” (ECF No. 68 at 27.)

    The Court here reiterates its finding, however, that based on the evidence adduced at

    the Evidentiary Hearing, as well as on other supporting declarations, that the Denver

    Defendants have not come close to demonstrating that a requirement of at least seven

    days’ notice before an encampment sweep will preclude it from fulfilling its duty to

    protect public health and safety. And, in any event, the preliminary injunction will

    provide for an exception to this seven day notice requirement in the event DDPHE is

    able to adequately articulate why protection of the public health and safety requires

    advance notice of a shorter duration. Thus, the Court will issue the narrowest injunction

    possible so that Plaintiffs’ procedural due process rights are protected, and the Denver

    Defendants are not unduly restrained in their ability to maintain the public health and

    safety.

              4.     Bond

              Rule 65(c) states that this Court “may issue a preliminary injunction or a

    temporary restraining order only if the movant gives security in an amount that the court

    considers proper to pay the costs and damages sustained by any party found to have

    been wrongfully enjoined or restrained.” Although phrased as mandatory, in practice

    the Court has discretion under this Rule whether to require a bond, particularly in public


                                                   44
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 45 of 50




    interest cases involving the fundamental rights of citizens. See 11A Charles Alan

    Wright et al., Federal Practice & Procedure § 2954 n.29 (3d ed., Apr. 2017 update)

    (citing public rights cases where the bond was excused or significantly reduced).

           Plaintiffs ask that the Court waive bond in this case because Plaintiffs are

    indigent. (ECF No. 47 at 41.) Defendants are silent on whether the Court should

    require a bond. (ECF Nos. 67, 68.) The Court finds that waiving the bond is

    appropriate in this case.

    B.     The Governor

           Plaintiffs request preliminary injunctive relief in connection with their Fourth and

    Fourteenth Amendment claims against the Governor in his official capacity. The Lincoln

    Park sweep is the only sweep in the Complaint which occurred on state-owned

    property. Because the question of whether any encampments currently exist on other

    state-owned property arose at the Evidentiary Hearing, for the purposes of resolving the

    PI Motion, the Court assumes arguendo that people experiencing homelessness have

    formed encampments on other state-owned property, where future sweeps might occur.

    Because the Court’s conclusions concerning the substantial likelihood of success on the

    merits are dispositive as to all claims against the Governor, the Court limits its analysis

    to that element.

           1.     Fourteenth Amendment - Procedural Due Process

           Plaintiffs have failed to offer any evidence that the Governor directed, planned,

    orchestrated—or was even involved in—the decisions to sweep Lincoln Park, when to

    provide notice, or whether to seize property. Major Steve Garcia of the CSP testified


                                                 45
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 46 of 50




    that the Governor did not direct the CSP to participate in the cleanup of Lincoln Park,

    and stated that members of the City of Denver decided what notice should be provided

    to members of the encampment. (Tr. III at 153:8–13, 155:2–4.) In addition, Garcia

    testified that members of Denver city government and DPD HOT officers decided which

    items of property should be stored and which should be disposed of at the Lincoln Park

    sweep. (Tr. III at 155:15–22.)

           Moreover, McDonald’s testimony corroborates Garcia’s. McDonald testified that

    the decision to place a public health area restriction in Lincoln Park is ultimately up to

    him. (Tr. II at 232:6–9.) McDonald confirmed that the Governor did not influence his

    decision, and he never spoke with the Governor (or even Mayor Hancock) about Lincoln

    Park. (Tr. II at 232:12–15.) Based on the total lack of evidence that the Governor

    participated in the Lincoln Park sweep, the Court finds Plaintiffs have not shown a

    substantial likelihood of success on the merits of their claim that the Governor violated

    their Fourteenth Amendment right to procedural due process.

           2.     Fourth Amendment & Fourteenth Amendment - Substantive Due Process

           For the reasons explained above with respect to the same claims against the

    Denver Defendants, the Court finds Plaintiffs have not met their burden of

    demonstrating a substantial likelihood of success on the merits of their Fourth

    Amendment and Fourteenth Amendment substantive due process claims against the

    Governor.

           Given the lack of evidence that the Governor participated in the events at issue in

    the PI Motion, the record does not support Plaintiffs’ argument that a preliminary


                                                 46
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 47 of 50




    injunction is necessary to prevent the Governor from violating their constitutional rights.

    Accordingly, the Court denies the PI Motion in full as to the Governor. Given this ruling,

    the Governor’s oral motion to keep the record open for additional evidence will be

    denied as moot. 25

                                  V. PRELIMINARY INJUNCTION 26

            In light of the foregoing, the Court issues the following preliminary injunction:

            The Denver Defendants, as well as their officers, managers, directors, agents,

    employees, successors and assigns, and all other persons in active concert or

    participation with them, are hereby IMMEDIATELY AND PRELIMINARLIY ORDERED

    AND RESTRAINED as follows:

    1.      The Denver Defendants shall provide to all residents of affected homeless

            encampments not less than seven days’ advance written notice prior to initiating

            a large-scale encumbrance cleanup performed by DOTI, or a DDPHE-ordered

            temporary area restriction of such encampments. The number, form and content

            of such notices shall comply in all respects with Items A.3 & A.4 of Exhibit A to

            the Lyall Settlement Agreement;

         2. Not less than seven days prior to the commencement of any homeless

            encampment sweep referenced in Paragraph 1 of this Preliminary Injunction, the


    25
       The Court declines to address the Governor’s argument that he is entitled to Eleventh
    Amendment immunity at this time. The Court will address this argument by way of separate
    order if it is raised again in future briefing.
    26
       In a prior filing in this case, Defendants stated that “[s]hould a preliminary injunction issue,
    Defendants would be enjoined from certain identified actions and that relief would be a complete
    prohibition on conduct—not just limited to the named Plaintiffs.” (ECF No. 64 at n.2; ECF No.
    73.) Accordingly, this Preliminary Injunction is a complete prohibition on the Denver
    Defendants’ conduct and is not limited solely to the named Plaintiffs.
                                                    47
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 48 of 50




         Denver Defendants shall provide additional advance notice of such sweeps, by

         way of electronic mail, sent to Plaintiffs’ counsel, as well as to the Denver City

         Council member representing the Denver city council district in which the

         encampment sweep subject to this Preliminary Injunction is expected to take

         place. Said e-mail notice to counsel and City Council member shall, at a

         minimum, advise them of the imminent encampment sweep, including the date,

         time, place, and nature of the impending action, and the reasons why the Denver

         Defendants have decided that such action is necessary at that time. The Denver

         Defendants shall permanently retain all copies of these e-mail messages;

    3.   The Denver Defendants shall be permitted under this Preliminary Injunction to

         conduct a large-scale encumbrance cleanup sweep, or temporary area restriction

         sweep, with less than seven days’ advance notice only in the event that the

         Colorado Department of Public Health and Environment, DDPHE, and/or Denver

         Public Health, singly or in combination, determine that there exists reasonable,

         evidence-based reasons to believe that a public health or safety risk exists which

         requires the undertaking of such encampment sweeps with less than seven days’

         advance notice to the residents of those encampments. Such determination(s)

         must be in writing, must provide a reasonably detailed explanation of the public

         health basis(es) for the determination, and it/they must be published in the

         authoring agency(ies) official online website prior to the Denver Defendants

         undertaking any such homeless encampment sweep;




                                               48
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 49 of 50




    4.   In the event the requirements for an abbreviated advance notice as set forth in

         Paragraph 3 of this Preliminary Injunction have been met, then the Denver

         Defendants may cause a homeless encampment sweep to take place with less

         than seven days’ advance notice to the residents of those encampments. In no

         event, however, may any homeless encampment sweep take place with less

         than 48 hours’ advance notice being given to the residents of the affected

         encampments; and

    5.   All requirements of the advance notice to be provided to encampment residents,

         counsel, and Denver City Council members, and the retention of all electronic

         records regarding same, as set forth in Paragraphs 1 and 2 of this Preliminary

         Injunction, shall apply equally to the abbreviated advance notices allowed to be

         issued under Paragraph 4 of this Preliminary Injunction, except that the advance

         notice requirements of Paragraph 2 with regard to Plaintiffs’ counsel and Denver

         City Council member must be completed not less than 48 hours prior to such

         abbreviated notice encampment sweeps.

                                     VI. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

    1.   Plaintiffs’ Motion for Preliminary Injunction and Expedited Hearing (ECF No. 47),

         is GRANTED in part and DENIED in part;

    2.   The Denver Defendants, and their officers, managers and employees, are

         PRELIMINARILY ENJOINED as set forth above in Part V of this Order;




                                             49
Case 1:20-cv-02985-WJM-SKC Document 150 Filed 01/25/21 USDC Colorado Page 50 of 50




    3.   The Motion for Preliminary Injunction is DENIED in all other respects as to all

         Defendants against whom preliminary injunctive relief was sought; and

    4.   The Governor’s January 11, 2021 oral motion to keep the record open for the

         introduction of additional evidence is DENIED as MOOT.


         Dated this 25th day of January, 2021.

                                                         BY THE COURT:




                                                         William J. Martinez
                                                         United States District Judge




                                              50
